Moyer, C.J.,
dissenting. The reasons for my separate concurrence in State ex rel. Gay v. Mihm (1994), 68 Ohio St.3d 315, 626 N.E.2d 666, have been given new meaning by the majority opinion in this case. The majority has reviewed the commission file and made its own judgment, thereby disregarding the “some evidence rule.” A proper application of the rule in Gay has now been extended to place this court once again, as it was a number of years ago, in the position of second-guessing an administrative agency that should be permitted to exercise its discretion. At the very most, we should return this case to the commission for further consideration and amended order pursuant to State ex rel. Noll v. Indus. Comm. (1991), 57 Ohio St.3d 203, 567 N.E.2d 245.
For the foregoing reasons, I dissent from the judgment and opinion of the majority.